[Cite as Pomales v. Fuerst, 2013-Ohio-4605.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100279




                                ARCHIE T. POMALES
                                                       RELATOR

                                                 vs.

                        HONORABLE NANCY FUERST
                                                       RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Mandamus
                                          Order No. 468718
                                          Motion No. 468307



        RELEASE DATE:               October 15, 2013
FOR RELATOR

Archie T. Pomales, pro se
Inmate No. 24334
Huttonsville Correctional Center
P.O. Box 1
Huttonsville, WV 26273


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Archie T. Pomales, relator, has petitioned this court to issue a writ of

mandamus to compel the trial court to rule on his motion to dismiss filed on May 9, 2013,

in State v. Pomales, Cuyahoga C.P. Nos. CR-95-329576 and CR-95-331107.

Respondent has filed a motion for summary judgment. For the reasons that follow, we

grant respondent’s motion for summary judgment and deny relator’s complaint for a writ

of mandamus because it is procedurally defective and moot.

       {¶2} Relator did not properly designate the original action by using the name of

the state on the relation of the person applying, and he did not include the address of the

parties as required by Civ.R. 10(A) and 2731.04. The failure to caption an original

action properly constitutes sufficient grounds for dismissing the complaint.       Rust v.

Lucas Cty. Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-5795, 841 N.E.2d 766; Barry

v. Galvin, 8th Dist. Cuyahoga No. 85990, 2005-Ohio-2324, ¶ 2, citing Allen v. Court of

Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962).

       {¶3} Relator has further failed to comply with R.C. 2969.25 by failing to file an

affidavit detailing his prior civil filings.     The Supreme Court has held, “The

requirements of R.C. 2969.25 are mandatory, and failure to comply with them subjects an

inmate’s action to dismissal.”     State ex rel. White v. Bechtel, 99 Ohio St.3d 11,

2003-Ohio-2262, 788 N.E.2d 634, ¶ 5. Noncompliance with R.C. 2969.25 warrants

dismissal. State ex rel. Graham v. Niemeyer, 106 Ohio St.3d 466, 467, 2005-Ohio-5522,

835 N.E.2d 1250.
      {¶4} The complaint is also moot. Respondent’s motion for summary judgment

includes an attached copy of the trial court’s entry that was journalized on August 12,

2013, which demonstrates that a ruling has been rendered with regard to relator’s motion

to dismiss filed in each case on May 9, 2013. “[R]elief is unwarranted because mandamus

and procedendo will not compel the performance of a duty that has already been

performed.”   State ex rel. Hopson v. Cuyahoga Cty. Court of Common Pleas, 135 Ohio

St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49, ¶ 4.

      {¶5} Accordingly, we grant respondent’s motion for summary judgment and

deny relator’s complaint for writ of mandamus.     Costs are assessed against relator but

waived. The court directs the clerk of court to serve all parties with notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

      {¶6} Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

MARY J. BOYLE, P.J., and
KENNETH A. ROCCO, J., CONCUR